DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	Claims 1-8 recite “communication means”, “display means”, and “input means”, which are interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), because they use a non-structural term “means” coupled with functional language, e.g., “wirelessly communicating”, “displaying” and “adjusting”,  without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), claims 1-8 are interpreted to cover the corresponding structure (or material or acts) described in the specification paragraphs [0036]-[0040] and Figure 1 that achieves the claimed function, and equivalents thereof. 
 If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 depends on claim 4, and recites “the intensity” in line 2.  However, claim 4 recites “displaying an intensity of the detection signal” in lines 3-4 and “adjusting the detection threshold value to an intensity value” in lines 5-6, and the meaning of “the intensity” in claim 5 is therefore ambiguous.  Claim 5 is interpreted such that “the intensity” refers to “an intensity value”.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 8 is directed to non-statutory subject matter.  Claim 8 does not fall within at least one of the four categories of patent eligible subject matter because claim 8 recites “A computer program product” and does not state that this computer program product is embodied on a tangible medium.  

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al., U.S. Patent No. 10,156,581 (hereinafter Cho).
	Regarding claim 1, Cho discloses a portable control apparatus (100) for controlling a motion sensor (200) (disclosed is a mobile device [“portable control apparatus (100)”] that controls a motion sensor, according to column 3 lines 19-30, column 4 lines 46-57), comprising:
	communication means (110) for wirelessly communicating with a motion sensor (200), which are suitable for receiving a detection signal momentarily generated in the motion sensor (200) from the motion sensor (200), while the control apparatus (100) is located within a detection range (210) of the motion sensor (200) (the mobile device wirelessly communicates with the motion sensor and moves within the detection range of said motion sensor, and the motion sensor provides an indication that motion is detected by transmitting a message [“detection signal”] to the mobile device, according to column 3 lines 19-36, column 4 lines 46-57, column 9 lines 3-18);
	display means (120) for displaying the detection signal (the mobile device receives the message, indicating detected motion, that is presented to the user (the mobile device therefore comprises display means), according to column 9 lines 3-18); and
	input means (130) for adjusting a detection threshold value at which motion is detected by the motion sensor (200), based on the displayed detection signal (the user of the mobile device adjusts the desired sensitivity of motion detection of the motion sensor (the mobile device therefore comprises input means), according to column 3 lines 19-30); wherein
	the adjusted detection threshold value is transferred to the motion sensor (200) by the communication means (110) and is set there as a valid detection threshold value (the adjusted detection sensitivity is wirelessly transmitted from the mobile device to the motion sensor, which in turn causes the detection sensitivity to be changed accordingly, according to column 3 lines 19-36).
	Claim 8 recites a computer program product which, when run on a portable apparatus (the mobile device comprises an application that is resident on said mobile device (the portable apparatus therefore runs a computer program product), according to column 4 lines 46-57) comprising display means (120), input means (130) and communication means (110), causes the apparatus to function as a control apparatus (100) according to claim 1 (as outlined in the rejection of claim 1, the portable apparatus comprises display means, input means, and a communication means, whereby the apparatus functions as a control apparatus according to claim 1).  
	Regarding claim 9, recites a motion detection system (disclosed is a motion detection system comprising a motion sensor and a mobile device, according to column 3 lines 19-36), comprising:
	a control apparatus (100) according to claim 1 (as outlined in the rejection of claim 1, Cho discloses the control apparatus according to claim 1); and
	a motion sensor (200), for which at least one detection threshold value of its operating parameters is adjustable by the control apparatus (100) (disclosed is a motion sensor whose detection sensitivity is adjustable by the mobile device, according to column 3 lines 19-36).
	Claim 10 recites a method of controlling a motion sensor (200) by means of a control apparatus (100) according to claim 1 (disclosed is a method according to which the control apparatus of claim 1 controls a motion sensor, according to column 3 lines 19-30, column 4 lines 46-57), comprising the steps of:
detecting a motion of an operator (300) of the control apparatus (100) within a detection range (210) of the motion sensor (200) by the motion sensor (200) (the motion of a user of a mobile device, within the detection range of a motion sensor, is detected by said motion sensor, according to column 3 lines 19-36);
	receiving and displaying the detection signal generated by the motion sensor (200) due to the motion of the operator (300) by the control apparatus (100) (the motion sensor provides an indication that the motion of the user is detected by transmitting a message [“detection signal”] to the mobile device, according to column 3 lines 19-36, column 4 lines 46-57, column 9 lines 3-18);
	adjusting the detection threshold value to the displayed detection signal with the control apparatus (100) to adjust a range of the motion sensor (200) to the position of the operator (300) (the user of the mobile device adjusts the desired sensitivity of motion detection of the motion sensor (the mobile device therefore comprises input means), according to column 3 lines 19-30);
	transmitting the adjusted detection threshold value to the motion sensor (200), and setting the adjusted detection threshold value as a valid detection threshold value of the motion sensor (200) (the adjusted detection sensitivity is wirelessly transmitted from the mobile device to the motion sensor, which in turn causes the detection sensitivity to be changed accordingly, according to column 3 lines 19-36).
	Regarding claim 3, Cho discloses the control apparatus (100) according to claim 1, wherein the display means (120) are suitable for displaying the adjusted detection threshold value in addition to the detection signal (the user of the mobile device uses said mobile device to input the sensitivity of motion detection, and to receive message the message that indicates detected motion, according to column 3 lines 19-36, column 4 lines 46-57, column 9 lines 3-18).
	Regarding claim 6, Cho discloses the control apparatus (100) according to any one of the preceding claims claim 1, wherein
	the display means (120) are suitable for displaying additional operating parameters of the motion sensor (200) or of an electrical device controlled by the motion sensor (200) (the user enters into an angular range [“additional operating parameters of the motion sensor (200)”] programming mode of the motion sensor, according to column 8 lines 6-23);
	the input means (130) are suitable for receiving adjustments of the additional operating parameters (the user provides a selection input to the motion sensor while in angular range programming mode, according to column 8 lines 6-23); and
	the communication means (110) are suitable for transferring the received adjustments of the additional operating parameters to the motion sensor (200) (the mobile device wirelessly transmits the selection input to the motion sensor, according to column 8 lines 6-23).
	Regarding claim 7, Cho discloses control apparatus (100) according to claim 1, wherein the communication means (110) are configured for communicating by means of radio (the mobile device and the motion sensor communicate via radio, according to column 4 lines 46-57).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, in view of Sorden et al., U.S. Patent Application Publication 2013/0091452 (hereinafter Sorden).
	Regarding claim 2, Cho discloses all the limitations of claim 1.
	Cho does not expressly disclose that the display means (120) and the input means (130) are configured in combination as a touch screen.
	Sorden discloses that the display means (120) and the input means (130) are configured in combination as a touch screen (disclosed is a wireless device that comprises a graphical user interface that includes a touch screen, according to [0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho with Sorden such that the display means (120) and the input means (130) are configured in combination as a touch screen.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate feature-oriented computing (Sorden:  [0002]).
	Regarding claim 4, Cho discloses all the limitations of claim 1.  Additionally, Cho discloses that the input means (130) are suitable for adjusting the detection threshold value to an intensity value (the mobile device input means allow the user to set the motion detector sensitivity to a particular value, according to column 3 lines 19-36).
	Cho does not expressly disclose that the display means (120) are suitable for displaying an intensity of the detection signal momentarily generated in the motion detector (200).
	Sorden discloses that the display means (120) are suitable for displaying an intensity of the detection signal momentarily generated in the motion detector (200) (disclosed is a wireless device that is registered with a computing device in the form of a motion sensor, according to [0043], whereby said wireless device displays the position of said wireless device based on information obtained from said motion sensor, according to [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho with Sorden such that the display means (120) are suitable for displaying an intensity of the detection signal momentarily generated in the motion detector (200).
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate location-based features (Sorden:  [0002]).
	Regarding claim 5, the combination of Cho and Sorden discloses all the limitations of claim 4.  Additionally, Cho discloses that the intensity is displayed on a scale (122) between minimum intensity and maximum intensity (the mobile device user selects a particular detection sensitivity value, according to column 3 lines 19-36, whereby the detection sensitivity may be set between a minimum sensitivity and a maximum sensitivity, according to column 6 lines 40-45); and
the detection threshold value is adjusted with regard to the same scale (the motion sensor adjusts its sensitivity according to the command from the user device, according to column 3 lines 19-36).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW W GENACK/Primary Examiner, Art Unit 2645